—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered February 27, 1996, which, inter alia, granted defendant’s motion to the extent of finding defendant entitled to damages by reason of the injunctive relief previously obtained by plaintiffs in this action, unanimously affirmed, with costs to defendant.
Defendant was properly found to be entitled to damages by virtue of the jury’s verdict after trial on the merits in its favor, which necessarily established that plaintiff was not entitled to the injunction against defendant (CPLR 6312 [b]; Preston Corp. v Fabrication Enters., 68 NY2d 397, 405-406). In light of the improper deprivation of the antiquities at issue here, an award of interest is necessary to indemnify defendant for its losses (Subin v United States Fid. & Guar. Co., 12 AD2d 49, 52-53; Flamm v Noble, 296 NY 262, 267-268). Defendant is also entitled to counsel fees incurred, not only in relation to the injunction itself, but also in litigating the issues at trial and appeal since they were inseparable from the issues pertaining to the injunction. Indeed, the trial was the only means by which defendant was able to remedy the injunction (see, Granulator Soap Co. v Haddow, 159 App Div 563, 564-565; Andrews v Glenville Woolen Co., 50 NY 282).
We have considered the parties’ remaining contentions for affirmative relief and find them to be without merit. Concur— Rosenberger, J. P., Ellerin, Williams, Mazzarelli and Andrias, JJ.